


Exhibit 10.7

 

[g301503kmi001.jpg]

 

Mattress Firm, Inc. · 5815 Gulf Freeway · Houston, TX 77023

 

January 4, 2012

 

Karrie D. Forbes

 

Dear Karrie:

 

Mattress Firm, Inc. (MFI) is pleased to extend to you the position of Executive
Vice President of Marketing and Merchandising, as a full-time employee,
reporting directly to Steve Stagner effective on or before January 15, 2012.
This letter will serve to confirm our understanding of your acceptance of this
position.

 

Compensation, Bonus and Benefits

 

You will be compensated with a monthly rate of $19,166.67, subject to normal
withholdings, paid semi-monthly.

 

Your benefits and vacation accruals will continue as currently in place.

 

You will be eligible to participate in the Company’s management-level bonus
program. This program will provide you with the opportunity to earn an annual
target bonus award in an amount equal to 35% of your earned wages for the year.
Based on the achievement of bonus-award goals, the actual bonus can be in the
range of zero percent of earned wages to twice the target bonus percent of
earned wages. The Company reserves the right to amend or terminate any bonus
programs or benefits programs at its discretion.

 

Non-Compete Agreement

 

Upon your acceptance of this position, you will also be required to sign a
non-compete agreement as a condition of your employment.

 

Severance Clause

 

In the event you are terminated by the Company without cause, the Company agrees
to pay you a sum equal to six months base pay (no bonus) in return for a release
of all claims against the Company.

 

At-Will Employment

 

If you choose to accept this offer, please understand your employment is “at
will,” voluntarily entered into and is for no specific period. As a result, you
are free to resign at any time, for any reason or for no reason. Similarly,
Mattress Firm, Inc. is free to conclude its at-will employment relationship with
you at any time, with or without cause, and this letter does not constitute a
contract of employment.

 

Acceptance

 

To indicate your acceptance of this offer, please sign below. This offer shall
remain open until January 13, 2012 at 5 p.m. CST. This letter, along with the
Mattress Firm, Inc. Associates Manual, sets forth the terms of your employment
with Mattress Firm, Inc. and supersedes any prior representations or agreements,
whether written or oral. This letter may only be modified by a written agreement
signed by you and the CEO of Mattress Firm, Inc.

 

Please return this signed letter to Adam Stungis in Human Resources indicating
your acceptance of this offer.

 

Karrie, congratulations on your new position!

 

Sincerely,

 

 

Steve Stagner

Chief Executive Officer

 

Agreed to and Accepted by:

 

/s/ Karrie D. Forbes

 

1/24/12

Karrie D. Forbes

 

Date

 

--------------------------------------------------------------------------------


 

MATTRESS FIRM, INC.

 

EMPLOYMENT, CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

 

As a condition of my employment in the position of Executive Vice President of
Marketing & Merchandising with Mattress Firm, Inc., a Delaware corporation, its
subsidiaries, affiliates, successors or assigns (together the “Company”), and my
receipt of the compensation now and hereafter paid to me by Company and the
Company’s agreement in Section 2(a)(i), I, Karrie Forbes, agree to the following
terms and conditions of this Employment, Confidentiality and Non-Competition
Agreement, (the “Agreement”):

 

1.             At-Will Employment. I UNDERSTAND AND ACKNOWLEDGE THAT MY
EMPLOYMENT WITH THE COMPANY IS FOR AN UNSPECIFIED DURATION AND CONSTITUTES
“AT-WILL” EMPLOYMENT. I ALSO UNDERSTAND THAT ANY REPRESENTATION TO THE CONTRARY
IS UNAUTHORIZED AND NOT VALID UNLESS OBTAINED IN WRITING AND SIGNED BY THE
COMPANY’S CHIEF EXECUTIVE OFFICER. I ACKNOWLEDGE THAT THIS EMPLOYMENT
RELATIONSHIP MAY BE TERMINATED AT ANY TIME, WITH OR WITHOUT GOOD CAUSE OR FOR
ANY OR NO CAUSE AT THE OPTION EITHER OF THE COMPANY OR MYSELF, WITH OR WITHOUT
NOTICE.

 

2.                                      Confidential Information.

 

(a)                                 Company Information.

 

(i)             The Company promises to provide me Confidential Information of
the Company that will be unique and extensive and that will enable me to
optimize the performance of my duties to the Company, including but not limited
to the Company training program. In exchange, I agree to use such Confidential
Information solely for the Company’s benefit. Notwithstanding the proceeding
sentence, I agree that upon the termination of my employment in accordance with
Section 1, the Company shall have no obligation to provide or otherwise make
available to me any of its Confidential Information. I understand that
“Confidential Information” means any Company proprietary information, marketing
strategies, sales performance, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
customer lists and customers (including, but not limited to, the Company’s
customers on whom I called or with whom I became acquainted during the term of
my employment), markets, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, pricing, finances or other business information
disclosed to me by the Company either directly or indirectly in writing, orally
or by drawings or observation of parts or equipment. I further understand that
Confidential Information does not include any of the foregoing items which has
become publicly known and made generally available through no wrongful act or
omission of mine or of others who were under confidentiality obligations as to
the item or items involved or improvements or new versions thereof.

 

(ii)             I agree at all times during the term of employment and
thereafter, to hold in strictest confidence, and not to use, except for the
exclusive benefit of the Company, or to disclose to any person, firm or
corporation without written authorization of the Company’s Board of Directors,
any of the Company’s Confidential Information.

 

1

--------------------------------------------------------------------------------


 

(b)           Former Employer Information. I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.

 

(c)           Third Party Information. I recognize that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information, and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.

 

3.             Assignment of Work Product. I agree that I will promptly make a
full written disclosure to the Company, will hold in trust for the sole right
and benefit of the Company, and hereby assign to the Company, or its designee,
all my right, title, and interest in and to any and all inventions, original
works of authorship, developments, concepts, improvements, designs, discoveries,
ideas, trademarks or trade secrets, whether or not patentable or registrable
under copyright or similar laws, which I may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the period of time I am in the employ of the Company
(collectively referred to as “Work Product”). I further acknowledge that all
original works of authorship which are made by me (solely or jointly with
others) within the scope of and during the period of my employment with the
Company and which are protectible by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act. I understand and agree
that the decision whether or not to commercialize or market any Work Product
developed by me solely or jointly with others is within the Company’s sole
discretion and for the Company’s sole benefit and that no royalty will be due to
me as a result of the Company’s efforts to commercialize or market any such
invention.

 

4.             Conflicting Employment. I agree that, during the term of my
employment with the Company, I will devote my full time and efforts to the
Company and I will not engage in any other employment, occupation or consulting
activity, nor will I engage in any other activities that conflict with my
obligations to the Company.

 

5.             Returning Company Documents, etc. I agree that, at the time of
leaving the employ of the Company, I will deliver to the Company (and will not
keep in my possession, recreate or deliver to anyone else) any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by me pursuant
to my employment with the Company or otherwise belonging to the Company, its
successors or assigns, including, but not limited to, those records maintained
pursuant to paragraphs 2 and 3 herein, in the event of the termination of my
employment.

 

6.             Notification of New Employer. In the event that I leave the
employ of the Company, I hereby grant consent to notification by the Company to
my new employer about my rights and obligations under this Agreement.

 

7.             Solicitation of Employees. I agree that for a period of twelve
(12) months immediately following the termination of my relationship with the
Company for any reason, whether with or without good cause or for any or no
cause, at the option either of the Company or myself, with or without notice, I
will not hire any employees of the Company and I will not, either directly or
indirectly, solicit, induce, recruit or encourage any of the Company’s employees
to leave their employment, or take away such

 

2

--------------------------------------------------------------------------------


 

employees, or attempt to solicit, induce, recruit, encourage or take away
employees of the Company, either for myself or for any other person or entity.

 

8.             Interference. I agree that during the course of my employment and
for a period of twelve (12) months immediately following the termination of my
relationship with the Company for any reason, whether with or without good cause
or for any or no cause, at the opinion either of the Company or myself, with or
without notice, I will not, either directly or indirectly, interfere with the
Company’s contracts and relationships, or prospective contracts and
relationships, including, but not limited to, the Company’s customer or client
contracts and relationships.

 

9.             Covenant Not to Compete.

 

(a)           I agree that during the course of my employment and for a period
of twelve (12) months immediately following the termination of my relationship
with the Company for any reason, whether with or without good cause or for any
or no cause, at the option either of the Company or myself, with or without
notice, I will not, without the prior written consent of the Company,
(i) directly or indirectly, including my spouse, on behalf of any person, firm
or entity, engage in the sale or lease mattresses, box springs, headboards,
footboards and bed frames, or (ii) serve as an owner, partner of retail,
consultant, officer, director, manager, lender, member, investor or otherwise
for, any business that competes with the Company’s business that is located
within one hundred (100) miles of any Mattress Firm Store that is open and
operating on the date of my termination hereof within any market I managed in
the two years prior to my termination (“Geographical Area”). For the purpose of
this Section 9(a) “competes” shall mean: providing for sale or lease mattresses,
box springs, headboards, footboards and bed frames. Notwithstanding the
foregoing, nothing herein shall prohibit me from working for a business that
competes with Company’s business in a capacity that is not related to providing
for sale or lease mattresses, box springs, headboards, footboards and bed
frames.

 

(b)           I acknowledge that I will derive significant value from the
Company’s agreement in Section 2(a)(i) to provide me with that Confidential
Information of the Company to enable me to optimize the performance of my duties
to the Company. I further acknowledge that my fulfillment of the obligations
contained in this Agreement, including, but not limited to, my obligation
neither to disclose nor to use the Company’s Confidential Information other than
for the Company’s exclusive benefit and my obligation not to compete contained
in subsection (a) above, is necessary to protect the Company’s Confidential
Information and, consequently, to preserve the Company’s value and goodwill and
is necessary to protect a substantial business interest of Company in the
Geographical Area. I further acknowledge that time, Geographical Area and scope
limitations of my obligations under subsection (a) above are reasonable,
especially in light of the Company’s desire to protect its Confidential
Information, and that I will not be precluded from gainful employment if I am
obligated not to compete with the Company during the period and within the
Geographical Areas as described above.

 

(c)           The covenants contained in subsection (a) above shall be construed
as a series of separate covenants, one for each city, county and state of any
Geographical Area defined herein. Except for geographic coverage, each such
separate covenant shall be deemed identical in terms to the covenant contained
in subsection (a) above. If, in any judicial proceeding, a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event the provisions of subsection (a) above are
deemed to exceed the time, Geographical Area or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
Geographical Area or scope limitations, as the case may be, then permitted by
such law.

 

3

--------------------------------------------------------------------------------


 

10.          Representations. I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. I represent
that my performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment by the Company. I have not entered
into, and I agree I will not enter into, any oral or written agreement in
conflict herewith.

 

11.          Arbitration and Equitable Relief.

 

(a)           Arbitration. Except as provided in subsection (b) below, I agree
that any dispute, claim or controversy concerning my employment or the
termination of my employment or any dispute, claim or controversy arising out of
or relating to any interpretation, construction, performance or breach of this
Agreement, shall be settled by arbitration to be held in Houston, Texas in
accordance with the rules then in effect of the American Arbitration
Association. The arbitrator may grant injunctions or other relief in such
dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction. The
Company and I shall each pay one-half of the costs and expenses of such
arbitration, and each of us shall separately pay our counsel fees and expenses.

 

(b)           Equitable Remedies. I agree that it would be impossible or
inadequate to measure and calculate the Company’s damages from any breach of the
covenants set forth in Sections 2, 3, 4, 5, 7, 8 and 9 herein. Accordingly, I
agree that if I breach any of such Sections, the Company will have available, in
addition to any other right or remedy available, the right to obtain an
injunction from a court of competent jurisdiction restraining such breach or
threatened breach and to specific performance of any such provision of this
Agreement. I further agree that no bond or other security shall be required in
obtaining such equitable relief and I hereby consent to the issuance or such
injunction and to the ordering of specific performance.

 

12.          General Provisions.

 

(a)           Governing Law: Consent to Personal Jurisdiction. THIS AGREEMENT
WILL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD FOR CONFLICTS
OF LAWS PRINCIPLES. I HEREBY EXPRESSLY CONSENT TO THE PERSONAL JURISDICTION OF
THE STATE AND FEDERAL COURTS LOCATED IN HOUSTON, TEXAS FOR ANY LAWSUIT FILED
THERE AGAINST MY BY THE COMPANY CONCERNING MY EMPLOYMENT OR THE TERMINATION OF
MY EMPLOYMENT OR ARISING FROM OR RELATING TO THIS AGREEMENT.

 

(b)           Entire Agreement. This Agreement sets forth the entire agreement
and understanding between the Company and me relating to the subject matter
herein and supersedes all prior discussions between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by the party to be charged. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.

 

(c)           Severability. If one or more of the provisions in this Agreement
are deemed void by law, including, but not limited to, the covenant not to
compete in Section 9, then the remaining provisions will continue in full force
and effect.

 

(d)           Successors and Assigns. This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors and its assigns.

 

4

--------------------------------------------------------------------------------


 

(e)           Construction. The language used in this Agreement will be
construed to be the language chosen by the parties to express their mutual
intent and no rules of strict construction will be applied against either party.

 

(f)            Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable, and all of which together
shall constitute one agreement.

 

13.          I acknowledge and agree to each of the following items:

 

(a)           I am executing this Agreement voluntarily and without any duress
or undue influence by the Company or anyone else; and

 

(b)           I have carefully read this Agreement, I have asked any questions
needed for me to understand the terms, consequences and binding effect of this
Agreement and fully understand them; and

 

(c)           I sought the advice of an attorney of my choice if I wanted to
before signing this Agreement.

 

Executed this 24 day of January, 2012.

 

 

 

EMPLOYEE

 

 

 

 

 

By:

/s/ Karrie Forbes

 

 

 

Karrie Forbes

 

 

 

Executive Vice President of Marketing & Merchandising

 

 

 

 

 

MATTRESS FIRM, INC.

 

 

 

 

 

By:

/s/ Steve Stagner

 

 

 

Steve Stagner

 

 

 

CEO

 

5

--------------------------------------------------------------------------------
